475 Pa. 106 (1977)
379 A.2d 1305
COMMONWEALTH of Pennsylvania
v.
Calvin CRENSHAW, Appellant.
Supreme Court of Pennsylvania.
Submitted January 17, 1977.
Decided October 7, 1977.
Rehearing Denied December 6, 1977.
*107 Paul Mark Perlstein, Philadelphia, for appellant.
F. Emmett Fitzpatrick, Dist. Atty., Steven H. Goldblatt, Asst. Dist. Atty., Chief, Appeals Div., Gaile Barthold, Philadelphia, for appellee.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX, MANDERINO and PACKEL, JJ.

OPINION OF THE COURT
PER CURIAM.
Appellant was convicted of murder of the third degree, robbery, conspiracy and possession of an instrument of crime in a non-jury trial. The sole issue raised on appeal is that the trial court erred in failing to suppress the inculpatory statement of appellant, a 17 year old youth, which he gave to the police without being afforded an opportunity to consult with an attorney or other interested adult. The facts disclosed by the record are not in dispute and substantiate this claim. Accordingly, the statement should have been excluded. Commonwealth v. Smith, 472 Pa. 492, 372 A.2d 797 (1977); Commonwealth v. Gaskins, 471 Pa. 238, 369 A.2d 1285 (1977); Commonwealth v. McCutchen, 463 Pa. 90, 343 A.2d 669 (1975).
Judgment of sentence is reversed and a new trial is ordered.
EAGEN, C.J., and POMEROY, J., dissent.